Martin, J.
delivered the opinion of the court. The petition states, that Lachataigneray being in-1 # ⅛ . r debted to the plaintiff, in the sum of S310, gave him his promissory note, and soon after died,—that the defendant took possession of the estate of the deceased, and namely of a store, which was held in partnership, between the defendant, P. A. Lay and the deceased, without making any inventory,—that the defendant has, thereby, and also, as a partner of the deceased, become liable to pay the said note. The defendant pleaded the general issue.
The parish court gave judgment, for the sum claimed, against the estate of the deceased, the costs, however, to be paid by the defendant, at all events, with his recourse against the estate* and, that the accounts of the defendant, as executor of the deceased, be submitted to reference.
From this judgment, the plaintiff appealed.
We are of opinion, that the appeal is premature : the reference occasioned some delay, bu*' wrought no irreparable injury.
Morel for the plaintiff—Moreau for the fendants. de-
It is, therefore, ordered, adjudged and creed, that the appeal be dismissed. de